 


109 HR 3506 IH: Unsolved Civil Rights Crime Act
U.S. House of Representatives
2005-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3506 
IN THE HOUSE OF REPRESENTATIVES 
 
July 28, 2005 
Mr. Filner (for himself and Mr. Thompson of Mississippi) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To establish an Unsolved Crimes Section in the Civil Rights Division of the Department of Justice. 
 
 
1.Short titleThis Act may be cited as the Unsolved Civil Rights Crime Act. 
2.Sense of CongressIt is the sense of Congress that all authorities with jurisdiction, including the Federal Bureau of Investigation and other entities within the Department of Justice, should— 
(1)expeditiously investigate unsolved civil rights murders, due to the amount of time that has passed since the murders and the age of potential witnesses; and 
(2)provide all the resources necessary to ensure timely and thorough investigations in the cases involved. 
3.DefinitionsIn this Act: 
(1)ChiefThe term Chief means the Chief of the Section. 
(2)Criminal civil rights statutesThe term criminal civil rights statutes means— 
(A)section 241 of title 18, United States Code (relating to conspiracy against rights); 
(B)section 242 of title 18, United States Code (relating to deprivation of rights under color of law); 
(C)section 245 of title 18, United States Code (relating to federally protected activities); 
(D)sections 1581 and 1584 of title 18, United States Code (relating to involuntary servitude and peonage); 
(E)section 901 of the Fair Housing Act (42 U.S.C. 3631); and 
(F)any other Federal law that— 
(i)was in effect on or before December 31, 1969; and 
(ii)the Criminal Section of the Civil Rights Division of the Department of Justice enforced, prior to the date of enactment of this Act. 
(3)SectionThe term Section (except when used as part of the term Criminal Section) means the Unsolved Crimes Section established under section 4. 
4.Establishment of Section 
(a)In generalThere is established in the Civil Rights Division of the Department of Justice an Unsolved Crimes Section. The Section shall be headed by a Chief of the Section. 
(b)Responsibility 
(1)In generalNotwithstanding any other provision of Federal law, the Chief shall be responsible for investigating and prosecuting violations of criminal civil rights statutes, in each case in which a complaint alleges that such a violation— 
(A)occurred not later than December 31, 1969; and 
(B)resulted in a death. 
(2)CoordinationAfter investigating a complaint under paragraph (1), if the Chief determines that an alleged practice that is a violation of a criminal civil rights statute occurred in a State, or political subdivision of a State, that has a State or local law prohibiting the practice alleged and establishing or authorizing a State or local official to grant or seek relief from such practice or to institute criminal proceedings with respect to the practice on receiving notice of the practice, the Chief shall consult with the State or local official regarding the appropriate venue for the case involved. 
(3)ReferralAfter investigating a complaint under paragraph (1), the Chief shall refer the complaint to the Criminal Section of the Civil Rights Division, if the Chief determines that the subject of the complaint has violated a criminal civil rights statute in the case involved but the violation does not meet the requirements of subparagraph (A) or (B) of paragraph (1). 
(c)Study and report 
(1)StudyThe Chief shall annually conduct a study of the cases under the jurisdiction of the Chief and, in conducting the study, shall determine the cases— 
(A)for which the Chief has sufficient evidence to prosecute violations of criminal civil rights statutes; and 
(B)for which the Chief has insufficient evidence to prosecute those violations. 
(2)ReportNot later than September 30 of 2006 and of each subsequent year, the Chief shall prepare and submit to Congress a report containing the results of the study conducted under paragraph (1), including a description of the cases described in paragraph (1)(B). 
(d)Authorization of appropriations 
(1)AuthorizationThere is authorized to be appropriated to carry out this section $5,000,000 for fiscal year 2006 and each subsequent fiscal year. 
(2)Additional appropriationsAny funds appropriated under this subsection shall consist of additional appropriations for the activities described in this section, rather than funds made available through reductions in the appropriations authorized for other enforcement activities of the Department of Justice. 
 
